                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 WISCONSIN LABORERS HEALTH FUND,
 WISCONSIN LABORERS PENSION FUND,
 WISCONSIN LABORERS
 APPRENTICESHIP & TRAINING FUND,
 AND JOHN J. SCHMITT (in his capacity as
 Trustee), WISCONSIN LABORERS
 DISTRICT COUNCIL,

         Plaintiffs,                                          Case No. 19-CV-252-WMC

    v.

 BURHOP CONSTRUCTION SERVICES
 LLC,,

         Defendant.




                                 DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiffs

Wisconsin Laborers Health Fund, Wisconsin Laborers Pension Fund, Wisconsin Laborers

Apprenticeship & Training Fund, and John J. Schmitt (in his capacity as Trustee), Wisconsin

Laborers District Council and against Defendant Burhop Construction Services LLC, in the

amount of $50,033.58 plus interest on the judgment at the legal rate until the judgment is

satisfied.

                                       Dated this 07 day of August 2019.


                                       V. Olmo, Deputy Clerk
                                       Peter Oppeneer
                                       Clerk of Court
